Title: To George Washington from Jonathan Trumbull, Sr., 16 February 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] Febry 16th 1776

In Consequence of your pressing request by Lieut. Coll Gay I have Ordered (in Addition to about three Tons of Powder a few days agoe directed to you from Providence) two Tons more

from Norwich, which is all can possibly be spared from this Colony at present. I have also sent you thirty Arms & believe in good Order—the Powder to the Amount of four Tons we must beg to have replaced by the Continent as soon as you can advise the Congress thereof, to be sent & lodged one ton at Fairfield one Ton Att New Haven & two tons Att Middletown, & trust you will be so good as to Advise the Congress of your being Supplied with the Above quantity from this Colony At your request & the full expectations of its being replaced in the manner Above mentioned as this is but a small part we have furnished the Army with since last Spring—the Arms I have sent you are of barrels taken att Ticonderoga which have been fitted up here with stocks Locks Iron ram rods Bayonets &c. beside having the barrells to streighten & many bruises to take out the cost of which will be upwards of fifty shillings each An Account of which shall soon Transmit to you.
May the God of Armies direct you in all your plans of Opperation & Succeed you therein to the Salvation of this Oppressed Country is the most sincere desire of your Ob. Hle Servt

Jonth. Trumbull

